DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Haraguchi (US 20140254759).
Regarding claim 1, Haraguchi teaches a radiographic image capturing apparatus comprising: 
a radiation detecting element (FPD 101) that detects radiation passing through a subject; 
a first operation unit (switching mode, para 61); and 
a second operation unit (waiting state, para 59), 
wherein the radiographic image capturing apparatus has, as an image capturing mode, a first image capturing mode in which image capturing is performed under control of an external control device (para 58) and a second image capturing mode in which image capturing is performed without control of the external control device (para 60), and 
wherein in response to a simultaneous operation on the first operation unit and the second operation unit, the image capturing mode is set to the second image capturing mode from the first image capturing mode (para 56 and 61-62).
Regarding claim 2, Haraguchi teaches the first operation unit is a switch to switch a power consumption state of the radiographic image capturing apparatus, and the second operation unit is a power switch of the radiographic image capturing apparatus.
Regarding claim 3, Haraguchi teaches a notifying unit notifying that the radiographic image capturing apparatus has been set to the second image capturing mode (para 61-62).
Regarding claim 6, Haraguchi teaches image data is generated by reading an electric charge from the radiation detecting element, and information on the generated image data is stored in a memory (para 59-62).
Regarding claim 7, Haraguchi teaches in the second image capturing mode, after the image capturing, the information on the image data read from the radiation detecting element is stored in the memory, and in response to the radiographic image capturing apparatus being connected to the external control device, the information on the image data stored in the memory is sent to the external control device (para 61-62).
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 4, the prior art fails to teach the first operation unit, the second operation unit and the notifying unit are disposed on a side face of the radiographic image capturing apparatus as claimed in claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494. The examiner can normally be reached M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884